After a bench trial, appellant was convicted of criminal possession of a weapon, in the third degree and criminal possession of a controlled substance in the seventh degree. He thereafter brought a petition for a writ of habeas corpus claiming that he had been denied his statutory right to testify before the Grand Jury. A writ of habeas corpus is an inappropriate method to review issues which may be raised on direct appeal. (People ex rel. Goss v Smith, 69 NY2d 727.) Concur— Sullivan, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.